

117 S553 IS: Government Spectrum Valuation Act
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 553IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the National Telecommunications and Information Administration to estimate the value of electromagnetic spectrum assigned or otherwise allocated to Federal entities.1.Short titleThis Act may be cited as the Government Spectrum Valuation Act.2.Estimate of value of electromagnetic spectrum(a)In generalPart A of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended—(1)by redesignating section 105 (47 U.S.C. 904) as section 106; and(2)by inserting after section 104 (47 U.S.C. 903) the following:105.Estimate of value of electromagnetic spectrum(a)DefinitionsIn this section—(1)the term covered band means the band of frequencies between 3 kilohertz and 95 gigahertz;(2)the term Federal entity has the meaning given the term in section 113(l); and(3)the term OMB means the Office of Management and Budget.(b)Estimates requiredThe NTIA, in consultation with the Commission and OMB, shall estimate the value of electromagnetic spectrum in the covered band that is assigned or otherwise allocated to each Federal entity as of the date of the estimate, in accordance with the schedule under subsection (c).(c)ScheduleThe NTIA shall conduct the estimates under subsection (b) for the frequencies between—(1)3 kilohertz and 33 gigahertz not later than 1 year after the date of enactment of this section, and every 3 years thereafter;(2)33 gigahertz and 66 gigahertz not later than 2 years after the date of enactment of this section, and every 3 years thereafter; and(3)66 gigahertz and 95 gigahertz not later than 3 years after the date of enactment of this section, and every 3 years thereafter.(d)Basis for estimate(1)In generalThe NTIA shall base each value estimate under subsection (b) on the value that the electromagnetic spectrum would have if the spectrum were reallocated for the use with the highest potential value of licensed or unlicensed commercial wireless services that do not have access to that spectrum as of the date of the estimate.(2)Consideration of Government capabilitiesIn estimating the value of spectrum under subsection (b), the NTIA may consider the spectrum needs of commercial interests while preserving the spectrum access necessary to satisfy mission requirements and operations of Federal entities.(3)Dynamic scoringTo the greatest extent practicable, the NTIA shall incorporate dynamic scoring methodology into the value estimate under subsection (b).(4)Disclosure(A)In generalSubject to subparagraph (B), the NTIA shall publicly disclose how the NTIA arrived at each value estimate under subsection (b), including any findings made under paragraph (2) of this subsection.(B)Classified, law enforcement-sensitive, and proprietary informationIf any information involved in a value estimate under subsection (b), including any finding made under paragraph (2) of this subsection, is classified, law enforcement-sensitive, or proprietary, the NTIA—(i)may not publicly disclose the classified, law enforcement-sensitive, or proprietary information; and(ii)shall make the classified, law enforcement-sensitive, or proprietary information available to any Member of Congress, upon request, in a classified annex.(e)Agency report on value of electromagnetic spectrumA Federal entity that has been assigned or otherwise allocated use of electromagnetic spectrum within the covered band shall report the value of the spectrum as most recently estimated under subsection (b)—(1)in the budget of the Federal entity to be included in the budget of the United States Government submitted by the President under section 1105 of title 31, United States Code; and(2)in the annual financial statement of the Federal entity required to be filed under section 3515 of title 31, United States Code..(b)Technical and conforming amendmentsSection 103(b) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 902(b)) is amended—(1)in paragraph (1), by striking section 105(d) and inserting section 106(d); and(2)in paragraph (2), in the matter preceding subparagraph (A), by striking section 105(d) and inserting section 106(d).